Cole, J.
The tax deed in this case was executed by the deputy; and it is conceded on both sides that when the deputy acts, the presumption is that the clerk was absent or disabled, or that a vacancy had occurred, so that the deputy was authorized to perform the duties of the clerk. If by this concession is meant, that in case of tax deeds, the courts will apply the maxim omnia vite pvaisumuntev — the presumption that officers, have performed their duty in the tax proceedings as in ordinary judicial proceedings — it is very doubtful whether any such presumption would arise. “ It is a general principle, that *616tbe party wbo sets up a title must furnish the evidence necessary to support it. If the validity of a deed depends on an act m pais, the party claiming under the deed is as much bound to prove the performance of the act as he would be bound to prove any matter of record on which its validity might depend. It forms a part of his title; it is a link in the chain which is essential to its continuity, and which it is incumbent on him to preserve.” Williams v. Peyton, 4 Wheat. 77. This brief quotation from the opinion of Chief Justice Marsham,, in the above case, which is in harmony with very many adjudged cases upon the same subject, shows that courts have not been in the habit of applying the same principle of presumption in the case of lands sold for non-payment of taxes, which is applied in ordinary cases in support of a right asserted in judicial proceedings; but in the absence of statutes changing the burden of proof, a party claiming under a tax title would be required to show affirmatively that the officers proceeded strictly in conformity with the law in divesting the title of the original owner. Still, when we consider the laws in force when this tax deed was executed, we think the presumption must be indulged in, that the deputy was authorized to act for the clerk in executing it. These statutes were chapter 503, Laws of 1852, and chapter 66, Laws of 1854; which, in effect, provided that the title conveyed by any deed of lands sold for the non-payment of any tax to the grantee therein, his heirs or assigns, should not be invalidated or in any way affected or avoided by any error previously made in assessing, listing, taxing, selling, or comeymg sañd lamd. Now it seems to us, in view of these enactments, that where the deed is regular and fair upon its face, .and executed by a deputy, who is an “ officer authorized by law to execute deeds of land sold for the nonpayment of taxes,” in the absence or disability of the clerk, the presumption must be, that the deputy was authorized to act for the clerk in executing the deed in question. The deed is *617made evidence of tbe existence of facts essential to its execution, including tbe contingency wbicb authorized tbe deputy to act.
This being so, we will proceed to notice tbe objections taken to tbe validity of tbe tax deed. Tbe deed was signed “ Gabriel jBjoeNsoN, Clerk of Board of Supervisors of Dane County, Wisconsin, by J. H. McAvoy, Deputy.” It is insisted that it should have been executed by Gabriel Bjornson as clerk, or by J. H. McAvoy as deputy clerk of tbe board of supervisors. Tbe statute required every clerk to appoint a deputy, and enacted that “ such deputy, in case of tbe absence or disability of such clerk, or in case of a vacancy in bis office, shall perform all tbe duties of such clerk during such absence or until such vacancy shall be filled.” R.- S. 1849, cb. 10, § 46. Tbe power to make tbe deed is vested in tbe officer (the clerk of tbe board of supervisors in this case); and when tbe deputy acts, be should do so in tbe name of bis principal. Tbe general rule is, that every ministerial duty may be. performed by deputy, but that the deputy should proceed in tbe name of bis principal. Blackw. on Tax Titles, 315. There are cases wbicb bold that, when tbe deputy signs bis own name, instead of tbe principal’s, it is sufficient. Calender v. Olcott, 1 Manning (Mich.) 344; Downing v. Rugar, 21 Wend. 178; Miller v. Lewis, 4 Comst. 554—566; Wood v. Bailey, 12 Iowa, 46; Finn v. Rose, id. 565; Eastman v. Curtis, 4 Vt. 616; Beaumont v. Yeatman, 8 Humph. 542. But it seems to us that tbe better way is, when tbe deputy performs an official act for tbe principal, that be should do it in tbe name of bis superior. Lynch v. Livingston, 6 N. Y. 422.
Another objection taken to tbe deed is, that it appears upon ■ tbe face thereof, that tbe lands sold were situated in tbe county of Dane, but that tbe deed recites that they were sold in tbe county of Madison. The deed recites that tbe land “ was, for tbe non-payment of taxes, sold by tbe county treasurer of said' *618county of Dane, at public auction at tbe court bouse in tbe village of Madison, in tbe county of Madison.” We must take judicial notice that tbe village of Madison is in tbe county of Dane, and that there is no sucb county as Madison in tbe state. Woodward v. The Chicago & Northwestern R. R. Co., 21 Wis. 309. Tbe doctrine of Lain v. CooJc, 15 Wis. 406, does not apply.
A further objection is taken, that the deed is not properly acknowledged. Tbe certificate of acknowledgment states that, on, etc., “ Gabriel Bjornson, clerk of tbe county board of supervisors of Dane county, by J. H. McAvoy, bis deputy, and ” who was well known, etc., “ came personally before ” tbe officer, and acknowledged tbe due execution of tbe same.” Tbe acknowledgment was that of tbe clerk by bis deputy. Our statute prescribes no particular form of acknowledgment, and one by tbe deputy for and in tbe name of bis principal appears to us valid and sufficient.
Again, it is claimed that tbe deed is not properly recorded, so as to cut off tbe right of redemption. It is stated that tbe recorded deed did not show tbe corporate seal, but tbe recorded book bad the word “ seal ” inside of a scroll át tbe end of tbe clerk’s signature. Tbe county seal was in fact impressed upon tbe original deed, and we think tbe record of this seal met all the requirements of tbe law.
Tbe deed clearly concluded tbe plaintiff from showing that there was an excess in tbe amount of taxes for which tbe land was sold. By tbe statute it was conclusive evidence of tbe regularity of tbe tax proceedings. Smith v. Cleveland, 17 Wis. 556.
This disposes of tbe material questions in tbe case.
By the Cowrt. — Tbe judgment of tbe circuit court is affirmed.
Mr. Justice Pawe dissented as to the first point discussed in tbe above opinion.